Citation Nr: 1417090	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-44 409	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic thoracic spine disorder, to include ligamental strain residuals.

2.  Entitlement to service connection for chronic fibromyalgia.

3.  Entitlement to service connection for a chronic left eye disorder, to include left eye corneal abrasion residuals. 

4.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include depression, a dysthymic disorder and partner relational problems. 

5.  Entitlement to service connection for chronic acquired pes planus.

6.  Entitlement to service connection for a chronic left hip disorder, to include greater trochanter bursitis and dislocation residuals. 

7.  Entitlement to service connection for left ear hearing loss.

8.  Entitlement to an initial compensable disability evaluation for the service-connected chest tube placement scar residuals.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

10.  Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from December 1993 to November 1999.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Board remanded the case for additional development in January 2012.  

The appellant is appealing the initial rating that was assigned to the scar disability after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, a Travel Board hearing was conducted before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the September 2011 Travel Board hearing is no longer employed at the Board.  In March 2014, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant responded in April 2014, and stated that he wanted to have a hearing at the RO before a Veterans Law Judge.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a hearing at his local RO before a Veterans Law Judge, as the docket permits.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers. 

2.  Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

3.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

4.  After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case must be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

